Case 1:20-cv-22051-JEM Document 22 Entered on FLSD Docket 09/21/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                         Case No.: 20-22051-CIV-MARTINEZ-OTAZO-REYES

 SISVEL INTERNATIONAL S.A., 3G
 LICENSING S.A., and SISVEL S.p.A.,

                 Plaintiffs,
 v.

 HMD AMERICA, INC. and HMD
 GLOBAL OY,

                 Defendants.



  ORDER GRANTING DEFENDANT’S MOTION TO MODIFY SCHEDULING ORDER,
  RESETTING CALENDAR CALL, TRIAL DATE, SPECIFIC PRETRIAL DEADLINES,
        AND SETTING MARKMAN HEARING AND BRIEFING SCHEDULE

           THIS CAUSE is before the Court on Defendant’s Motion to Modify Scheduling Order

  (DE 19) (the “Motion”). Upon careful consideration, it is hereby:

           ORDERED AND ADJUDGED that:

           1. Defendant’s Motion is GRANTED.

           2. The previously scheduled trial date in this case, which was set for the two-week trial

  calendar that begins on May 10, 2021, is hereby CANCELLED, and trial and pretrial deadlines

  are modified as set forth below. All other deadlines remain in effect.

                                       SCHEDULING ORDER

      Date Or Deadline                        Event

      October 2, 2020                         Deadline for Defendants to respond to complaint.

      October 12, 2020                        Motions to join additional parties, amend the
                                              complaint, and class certification.
Case 1:20-cv-22051-JEM Document 22 Entered on FLSD Docket 09/21/2020 Page 2 of 3



   Date Or Deadline                Event

   October 16, 2020                Plaintiffs to provide preliminary identification of
                                   asserted patent claims.

   December 24, 2020               Parties exchange patent claim terms for construction.

   January 11, 2021                Parties exchange proposed constructions of patent
                                   claim terms.

   February 1, 2021                Parties file opening claim construction briefs.

   February 22, 2021               Parties file responsive claim construction briefs.

   March 8, 2021                   Parties file reply claim construction briefs.

   March 15, 2021                  Parties file a joint claim construction statement.

   April 5, 2021                   Optional deadline for parties file technology tutorials.

   April 12, 2021                  Claim construction (Markman) hearing.

   May 24, 2021                    The parties meet and confer to narrow asserted patent
                                   claims, accused products, and asserted prior art
                                   references.

   June 21, 2021                   Parties shall exchange opening expert witness
                                   summaries and reports.

   July 19, 2021                   Parties shall exchange rebuttal expert witness
                                   summaries and reports.

   July 19, 2021                   Parties shall exchange written lists containing the
                                   names and addresses of all witnesses intended to be
                                   called at trial and only those witnesses listed shall be
                                   permitted to testify.

   August 2, 2021                  A mediator must be selected.

   August 16, 2021                 All discovery, including expert discovery, shall be
                                   completed.




                                        2
Case 1:20-cv-22051-JEM Document 22 Entered on FLSD Docket 09/21/2020 Page 3 of 3



   Date Or Deadline                    Event

   September 13, 2021                  All Daubert, summary judgment, and other
                                       dispositive motions must be filed. Each party is
                                       limited to filing a single Daubert motion of no more
                                       than 20 pages. Summary judgment motions, in
                                       addition to containing a Statement of Material Facts
                                       pursuant to Local Rule 56.1(a), shall be accompanied
                                       by a separately-filed Joint Statement of Undisputed
                                       Fact, which must include all relevant facts about
                                       which there is no material dispute. Each undisputed
                                       fact shall be individually numbered and separated by
                                       paragraphs. This filing is limited to 10 pages and does
                                       not otherwise change the parties’ obligation to
                                       comply with Local Rule 56.1.

                                       Note: If there are any unresolved discovery disputes
                                       pending fifteen days prior to this date, the moving
                                       party shall immediately advise the Court of all such
                                       unresolved disputes together with their status.

   September 20, 2021                  Mediation shall be completed.

   October 14, 2021                    All pretrial motions and memoranda of law must be
                                       filed. Each party is limited to filing a single motion in
                                       limine, which may not, without leave of Court,
                                       exceed the 20-page limit allowed by the Rules.

   October 28, 2021                    Joint Pretrial Stipulation must be filed.

   November 11, 2021                   Proposed jury instructions and/or proposed findings
                                       of fact and conclusions of law must be filed.

   November 18, 2021                   Calendar Call

   November 22, 2021                   Beginning of two-week trial period

        DONE     AND    ORDERED   in    Chambers       at   Miami,   Florida,      21st   day   of
  September, 2020.
                                                ____________________________________
                                                 JOSE E. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE




                                            3
